DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20180332176) in view of Wang et al (20160066175).
Regarding claim 1, Lee discloses, a method comprising (abstract, fig. 1-10): 
determining, by a roaming subscriber, that a visited network is a chargeable network (¶ 0062, 0099, fig. 1-10); 
querying, by the roaming subscriber, the visited network for charging policies for at least two identity realms (¶ 0058, 0099, fig. 1-10); 
obtaining, by the roaming subscriber, charging policy metadata associated with the charging policies for the at least two identity realms (¶ 0059, 0071, 0099, fig. 1-10); 
selecting, by the roaming subscriber, an identity realm through which to connect to the visited network based on the charging policy metadata for the at least two identity realms (¶ 0023, 0099, fig. 1-10); and 

Further, Lee discloses, a UE 501 sends a charge verification request message including a UE identifier to a relay server 503. The charge verification request message may include at least one of a call record, a data usage record, and cumulative charge information of the UE 501. In operation 513, the relay server 503 sends the charge verification request message to a communication carrier server 505. The communication carrier server 505 responds to the relay server 503 with a real-time usage charge of the UE 501. The relay server 503 sends a response message with respect to the charge verification request message to the UE 501. The response message sent to the UE 501 may include information indicating a real-time usage charge to the user, such as real-time usage charge information, a difference between a cumulative charge calculated by the UE 501 and the real-time usage charge information, and so forth (¶ 0071).
Lee does not specifically disclose in detail, obtaining, by the roaming subscriber based on the querying, charging information.
In the same field of endeavor, Wang et al discloses, in more detail, obtaining, by the roaming subscriber based on the querying, charging information (fig. 2, steps 201 and 202, querying, and step 203, ¶ 0070-0073, the user terminal initiates a data service request to the visited network element, the roaming service support system sends information about multiple roaming service providers to the user terminal for selection by the subscriber, where the roaming service providers may be MNOs, or may be MVNOs. And ¶ 0075, the account information may include a user terminal identifier, for example, an IMSI, or may include information such as a charging policy and a QoS parameter of a service bearer). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and make modifications with respect to the specific implementation manners and the application scope as taught by Wang et al.
	Regarding claim 2, Lee and Wang disclose in claim 1, further, Lee discloses further comprising: obtaining, by the roaming subscriber, an indication from the visited network that identifies whether the visited network is a chargeable network or a non-chargeable network (¶ 0021, 0058-0063, 0099, fig. 1-10, obtaining list information of data-free services, associating the data-free services included in the list information with applications in the UE, and displaying that the associated applications are free of charge for data).
Regarding claim 3, Lee and Wang disclose in claim 1, further, Lee discloses, wherein the querying is performed before performing a wireless local area access network association with the visited network (¶ 0023, 0058-0063, 0099, fig. 1-10).
In the same field of endeavor, Wang et al discloses, in more detail, wherein the querying and the obtaining are performed before performing a wireless local area access network authentication and association with the visited network (fig. 2, steps 201 and 202, querying, and step 203, ¶ 0070-0073, the user terminal initiates a data service request to the visited network element, the roaming service support system sends information about multiple roaming service providers to the user terminal for selection by the subscriber, where the roaming service providers may be MNOs, or may be MVNOs. And ¶ 0075, the account information may include a user terminal identifier, for example, an IMSI, or may include information such as a charging policy and a QoS parameter of a service bearer). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and make modifications with respect to the specific implementation manners and the application scope as taught by Wang et al.
Regarding claim 4, Lee and Wang disclose in claim 1, further, Lee discloses, wherein the querying and the obtaining comprises: performing a first query for a first identity realm and obtaining first charging policy metadata associated with the first identity realm; and performing a second query for a second identity realm and obtaining second charging policy metadata associated with the second identity realm (¶ 0021-0023, 0058-0063, 0099, fig. 1-10).
Regarding claim 5, Lee and Wang disclose in claim 1, further, Lee discloses, wherein the charging policy metadata associated with at least one identity realm includes application-specific charging information (¶ 0023, 0058-0063, 0099, fig. 1-10).
Regarding claim 6, Lee discloses, wherein the selecting is based additionally on one or more charging profiles associated with one or more identity realms that are provisioned on the roaming subscriber (¶ 0023, 0058-0063, 0099, fig. 1-10).

Regarding claim 8, Lee and Wang disclose in claim 1, further, Lee discloses, wherein the charging policy metadata is obtained following the home network determining subscription information for the roaming subscriber (¶ 0058-0063, 0084, 0098-0099, fig. 1-10).
Regarding claim 9, Lee and Wang disclose in claim 1, further, Lee discloses, wherein the selecting comprises: selecting a first identity realm through which to connect to the visited network (¶ 0023, 0058-0063, 0099, fig. 1-10); determining a triggering event (¶ 0023, 0058-0063, 0099, fig. 1-10); and selecting a second identity realm through which to connect to the visited network (¶ 0023, 0058-0063, 0099, fig. 1-10).
Regarding claim 10, Lee and Wang disclose in claim 1, further, Lee discloses, wherein the triggering event is at least one of: a time-based triggering event; a data-usage-based triggering event; a location-based triggering event; and an application-based triggering event (¶ 0023, 0058-0063, 0099, fig. 1-10).
Regarding claim 14, Lee and Wang disclose in claim 1, further, Lee discloses, wherein the charging policy metadata includes one or more of: one or more data usage thresholds; one or more usage costs associated with the one or more data usage thresholds; time-based information associated with at least one application; and location-based information associated with at least one application (¶ 0058-0063, 0068, 0099, fig. 1-10).
Regarding claim 15, Lee discloses, one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations (¶ 0102, fig. 1-10), comprising: 
determining, by a roaming subscriber, that a visited network is a chargeable network (¶ 0020, 0058-0063, 0099, fig. 1-10); 
querying, by the roaming subscriber, the visited network for charging policies for at least two identity realms (¶ 0023, 0058-0063, 0099, fig. 1-10); 
obtaining, by the roaming subscriber, charging policy metadata associated with the charging policies for the at least two identity realms (¶ 0023, 0058-0063, 0099, fig. 1-10); 
selecting, by the roaming subscriber, an identity realm through which to connect to the visited network based on the charging policy metadata for the at least two identity realms (¶ 0023, 0058-0063, 0099, fig. 1-10); and 
connecting to the visited network using the selected identity realm (¶ 0023, 0058-0063, 0099, fig. 1-10). 
Lee does not specifically disclose in detail, obtaining, by the roaming subscriber based on the querying, charging information.
In the same field of endeavor, Wang et al discloses, in more detail, obtaining, by the roaming subscriber based on the querying, charging information (fig. 2, steps 201 and 202, querying, and step 203, ¶ 0070-0073, the user terminal initiates a data service request to the visited network element, the roaming service support system sends information about multiple roaming service providers to the user terminal for selection by the subscriber, where the roaming service providers may be MNOs, or may be MVNOs. And ¶ 0075, the account information may include a user terminal identifier, for example, an IMSI, or may include information such as a charging policy and a QoS parameter of a service bearer). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and make modifications with respect to the specific implementation manners and the application scope as taught by Wang et al.
	Regarding claim 16, Lee and Wang disclose in claim 15, further, Lee discloses, further comprising: obtaining, by the roaming subscriber, an indication from the visited network that identifies whether the visited network is a chargeable network or a non-chargeable network (¶ 0021, 0058-0063, 0099, fig. 1-10).
Regarding claim 17, Lee and Wang disclose in claim 15, further, Lee discloses, wherein the querying and the obtaining comprises: performing a first query for a first identity realm and obtaining first charging policy metadata associated with the first identity realm (¶ 0023, 0058-0063, 0099, fig. 1-10); and performing a second query for a second identity realm and obtaining second charging policy metadata associated with the second identity realm (¶ 0023, 0058-0063, 0099, fig. 1-10).
	Regarding claim 18, Lee and Wang disclose in claim 15, further, Lee discloses, wherein the selecting is based additionally on one or more charging profiles associated with one or more identity realms that are provisioned on the roaming subscriber (¶ 0023, 0058-0063, 0099, fig. 1-10).
Regarding claim 19, Lee discloses, an apparatus comprising: 
at least one memory element for storing data; and at least one processor for executing instructions associated with the data, wherein executing the instructions causes the apparatus to perform operations (¶ 0102-0104, fig. 1-10), comprising: 
determining that a visited network is a chargeable network (¶ 0020, 0058-0063, 0099, fig. 1-10); querying the visited network for charging policies for at least two identity realms (¶ 0021, 0058-0063, 0099, fig. 1-10); obtaining charging policy metadata associated with the charging policies for the at least two identity realms (¶ 0023, 0058-0063, 0099, fig. 1-10); selecting an identity realm through which to connect to the visited network based on the charging policy metadata for the at least two identity realms (¶ 0023, 0058-0063, 0099, fig. 1-10); and connecting to the visited network using the selected identity realm (¶ 0023, 0058-0063, 0099, fig. 1-10).
Lee does not specifically disclose in detail, obtaining, by the roaming subscriber based on the querying, charging information.
In the same field of endeavor, Wang et al discloses, in more detail, obtaining, by the roaming subscriber based on the querying, charging information (fig. 2, steps 201 and 202, querying, and step 203, ¶ 0070-0073, the user terminal initiates a data service request to the visited network element, the roaming service support system sends information about multiple roaming service providers to the user terminal for selection by the subscriber, where the roaming service providers may be MNOs, or may be MVNOs. And ¶ 0075, the account information may include a user terminal identifier, for example, an IMSI, or may include information such as a charging policy and a QoS parameter of a service bearer). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee by specifically adding feature in order to enhance system performance to improving signaling overhead of mobility management and make modifications with respect to the specific implementation manners and the application scope as taught by Wang et al.
	Regarding claim 20, Lee and Wang disclose in claim 20, further, Lee discloses, wherein the querying and the obtaining comprises: performing a first query for a first identity realm and obtaining first charging policy metadata associated with the first identity realm; and performing a second query for a second identity realm and obtaining second charging policy metadata associated with the second identity realm (¶ 0023, 0058-0063, 0099, fig. 1-10).	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (20180332176) in view of Wang, JUNG et al (20180324886).
Lee and Wang do not specifically disclose Access Network Query Protocol (ANQP) signaling.
In the same field of endeavor, JUNG et al discloses, Access Network Query Protocol (ANQP) signaling (¶ 0069-0070). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee and Wang by specifically adding feature in order to enhance system performance to the processor establishes second communication connection between the apparatus and the second access point in replacement of the first communication connection using the circuitry based on an input received with respect to the graphical indication presented through the display and the apparatus utilizes a controller to automatically perform connection to specific access point (AP) based on network information of the specific AP as taught by JUNG et al.
Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (20180332176) in view of Wang and BROWN et al (20210099867).
Regarding claim 12, Lee and Wang do not specifically disclose encrypted with a key known to the roaming subscriber.
In the same field of endeavor, BROWN et al discloses, encrypted with a key known to the roaming subscriber (¶ 0046). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee and Wang by specifically adding feature in order to enhance system performance to enables the wireless communication device to access the guest network the requirement of explicitly sharing the key information between the two networks, thus avoids compromising security requirements as taught by BROWN et al.
Regarding claim 13, Lee and Wang do not specifically disclose wherein the key is provided by the at least one identity realm.
In the same field of endeavor, BROWN et al discloses, wherein the key is provided by the at least one identity realm (¶ 0046). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lee and Wang by specifically adding feature in order to enhance system performance to enables the wireless communication device to access the guest network the requirement of explicitly sharing the key information between the two networks, thus avoids compromising security requirements as taught by BROWN et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/Primary Examiner, Art Unit 2643